Citation Nr: 0431202	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-15 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
claimed as ear damage.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1950 to 
February 1953.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the above claim for 
entitlement to service connection for bilateral hearing loss, 
claimed as ear damage.  

The veteran originally requested a hearing but withdrew his 
request following an informal hearing before a decision 
review officer at the San Diego RO.  


FINDING OF FACT

The veteran's bilateral hearing loss did not have its onset 
during active service or within any prescribed presumptive 
period and did not result from disease or injury in service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's service medical records reveal no complaints or 
findings of hearing loss.  He suffered a head injury as a 
result of an automobile accident in December 1951.  Upon 
separation examination in February 1953, the veteran's 
hearing was 15/15 bilaterally.  

The veteran has described being involved in an in-service gas 
explosion while in Korea, including in his November 2002 
notice of disagreement and the informal decision review 
officer hearing in April 2003.  He doubted that any records 
were kept of the incident.

A January 2003 report from Coachella notes that that the 
veteran was diagnosed as having mild to severe bilateral 
sensorineural hearing loss.

The veteran was afforded a VA examination in May 2003.  The 
examiner reviewed the medical records, and noted the 
veteran's assertions about an in-service explosion and 
training recruits in the use of various arms.  The veteran 
was unsure of the date of onset of his hearing loss but 
believed it was in service.  The veteran reported gradually 
worsening hearing loss, where he had difficulty hearing and 
understanding normal conversation and television, but did not 
have difficulty in one on one situations.  The veteran noted 
working without hearing protection as a carpenter, masonry 
worker, truck driver, and truck dispatcher after leaving 
service.  He also noted using power tools, with hearing 
protection, as a hobby.  Audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
55
70
LEFT
40
50
60
60
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear 
using the Maryland CNC Test.  The examiner described the 
veteran's sensorineural hearing loss as moderate in the right 
ear and mild to severe in the left ear.  The examiner stated 
that the veteran's hearing loss was not likely to be due to 
in-service noise exposure but "more likely related to 
occupations and noise exposure following service."  In 
explaining his conclusion, the examiner noted that the 
veteran's post-service employment involved noise exposure 
without the use of hearing protection.  He also noted that 
the level of the veteran's hearing loss would have been 
noticed if it had happened in service, but it was not 
reported for 50 years after service.  

In a May 2003 statement, the veteran noted that he was 
involved in training recruits in various combat situations 
for a nine-month period at a base in California.  He stated 
that he was exposed to "an enormous amount of close range 
fire such as rifle, machine gun, hand grenade & simulated 
mortar fire."  He stated that he was not issued ear 
protection devices at this time.  The veteran felt that this 
period contributed greatly to his hearing loss.  

A statement dated in December 2003 by Ted Kim, M.D., of 
Kaiser Permanente noted the veteran had undergone an 
audiogram, revealing a "moderate to severe hearing loss at 
the higher frequencies representative of presbycusis."  Dr. 
Kim noted that the veteran's history consisted of noise 
trauma during active service.  


II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  
 
Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in November 2001.  The veteran was 
told of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains service medical records and post-service 
medical records submitted by the veteran.  The veteran has 
not indicated the existence of additional relevant records 
that the RO failed to obtain.  Thus, VA has assisted the 
veteran to the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was provided with a VA 
medical examination in May 2003.  

After the issuance of the supplemental statement of the case 
in January 2004, additional VA treatment records were 
associated with the claims folder.  As these records are not 
relevant to the claim for service connection for hearing 
loss, remand for consideration of the evidence by the RO and 
the issuance of a supplemental statement of the case is not 
warranted.  See 38 C.F.R. § 19.31 (2004).

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.  




B.  Entitlement to service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In order to prevail on the issue 
of service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) (2004) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  In addition, if a 
condition is not shown to be chronic, then generally a 
showing of continuity of symptomatology and competent 
evidence relating the present condition to that 
symptomatology are required.  Id.

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 
38 C.F.R. § 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Here, the preponderance of 
evidence is against the claim for service connection for 
bilateral hearing loss.  

The veteran was diagnosed as having hearing loss by Coachella 
in January 2003, and this finding was confirmed by the VA 
examiner in May 2003.  See 38 C.F.R. § 3.385 (2004).  The 
veteran meets the criteria for a hearing disability for VA 
purposes.  

Assuming, without deciding, that the veteran was exposed to 
an in-service explosion and/or noise from firearms, his claim 
fails without competent medical evidence connecting his 
current hearing loss to active service.  There was no 
objective evidence of hearing loss in service or within the 
presumptive period following service.  The veteran was not 
diagnosed as having hearing loss until January 2003, 50 years 
after leaving service.  A VA examiner reviewing the veteran's 
medical records in May 2003 stated the veteran's hearing loss 
was more likely related to post-service noise exposure.  And 
in December 2003, Dr. Kim noted that the veteran had 
"moderate to severe hearing loss at the higher frequencies 
representative of presbycusis."  Presbycusis or presbyacusis 
is defined as "loss of ability to perceive or discriminate 
sounds associated with aging."  See Stedman's Medical 
Dictionary, 27th Edition (2000).  Although Dr. Kim noted the 
veteran's reported history of noise trauma during service, he 
did not provide an opinion relating the veteran's hearing 
loss to active service.

The Board has also considered the veteran's statements that 
his hearing loss is related to in-service noise exposure 
and/or the gas explosion.  However, there is no indication 
that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

There is no competent medical evidence of record relating the 
veteran's hearing loss to any in-service disease or injury.  
To the contrary, the veteran's hearing loss has been related 
by competent medical evidence to post-service noise exposure 
or aging.  For the reasons and bases provided above, the 
evidence in this case preponderates against the claim for 
service connection for hearing loss.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



